 

Case 1:20-cv-06503-LJL Document 7-9 Filed 08/18/20 Page 1 of 1

 

 

 

 

 

tT [Please Press Hard]
_) ae
a | eT Index Number [ | Fy q [ [- 20
a so VERIFIED PETITION IN SUPPORT OF AN
e €
e. FATE G LAW STON ORDER TO SHOW CAUSE
Petitioner, To Restore to Possession
against [RPAPL § 713, Subd. 10]
He\ D\ Vy SSELE Address:_| 2.9 BARPOW ST.
(Address of Petitioner)
Respondent NY NY Apt.# ZA
PETITION
1. The Petitioner, KATE CLADSION ec , is the lawful occupant and the

 

Z0OU Me of the above indicated apartment, and has resided there since
2. The Respondent(s) 4 Ein, BUSseELL

2

a) is/are the ROOM MATE { LANDLORD _ ofthe subject premises and is/are currently in possession;

b) gained occupancy forcibly, without the consent or authorization of the Petitioner, and continue(s) to forcibly
and unlawfully withhold possession from the Petitioner (obtained possession by force, without permission of the
Petitioner, and continue(s) to keep Petitioner from possession by force and unlawfully);

c) has/have not been in quiet enjoyment of the subject premises for three years (took possession less than three
years ago). :

d) Description of facts: My pave HIER OUR DOG AND WENT AWAY t0R ABouT IZ-DAYS

oes 2:1 Semon 4/28/ 20, WE FOUND DU VEY No LoNere WoeKel
3. Petitioner ee ite Onder be es EP slate. ie eee. Ai ee eet i Neneat He
whether or not a Judgment should be rendered: NOLES AND Ai
warding and restoring the Petitioner to possession of the subject premises; KEEESS DESPITE MAN
roviding for the issuance of a warrant of eviction forthwith, together with costs eRe th cbse: and
warding treble damages following RPAPL § 853.

4. Petitioner further requests permission be granted for the petitioner to serve these papers in person, and such other relief
as this Court deems proper.

5. No prior application has been made for the relief sought herein.

4/31/20 Vate ed Jo

Signattire of Petitioner

 

VERIFICATION

S.:

 

State of New York, County of NEw YORK.
KXIE GLADSTONE

= - Bs , being duly sworn, deposes and says:
s/he is the petitioner named above, that petitioner has read the petition and knows the truth of the contents thereof except
for those matters alleged to be on information and belief, and as to those tia

: matters petitioner believes them to be true.
Sworn to before me this d \__ day of yf ; 202 2
| UU VA Keote hai.
Signature of Court Employee and Title, or Notary Public

ygnature of Petitioner
CIV-LT-15 (Revised, March, 2000) (3 ply)
